COOK, Judge
(concurring in the result):
I agree with the majority that the convening authority properly withdrew from the pretrial agreement. However, I write separately to express my own view that the permission ^ the trial judge was not required. See my separate opinion in United States v. Lanzer, 3 M.J. 60, 63 (C.M.A.1977). Additionally, under military law, one sentence is imposed for all the offenses before the court. See my separate opinion in United States v. Castrillon-Moreno, 7 M.J. 414, 416 (C.M.A.1979). Thus, the referral of an additional charge to trial, in the absence of bad faith, creates such an inconsistency with an existing pretrial agreement that it must be treated as void. Accordingly, I would answer both certified issues in the affirmative and affirm the decision below.